Petition for writ of certiorari is granted. The stay previously ordered by this court is to remain in full force and effect.
The parties are directed to discuss the issue, among other issues in this case, as to whether G. L. 1956 (1969 Reenactment) *959§33-1-5 is constitutional, in that it grants no appellate review of an order or decree granting a petition which permits a party to file a claim out of time.
Francis Boyle, Joseph Palumbo, Jr., Moore, Virgadamo, Boyle & Lynch, Ltd., for petitioners. Henry M. Swan, Swan, Keeney, Jenckes & Asquith, for respondents.